      Case 4:20-cv-00335-SHR Document 26-1 Filed 11/20/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF ARIZONA
 8
 9   D.H., by and through his mother, Janice            No. CV-20-00335-TUC-SHR
     Hennessy-Waller, and John Doe, by his
10   guardian and next friend, Susan Doe, on behalf
     of themselves and all others similarly situated,   PROPOSED ORDER FOR
11                                                      PLAINTIFF D.H.’S MOTION FOR
                          Plaintiffs,                   LEAVE TO FILE SUPPLEMENTAL
12                                                      DECLARATION OF ANDREW
            v.                                          CRONYN, MD, IN SUPPORT OF
13                                                      D.H. AND JOHN DOE’S MOTION
     Jami Snyder, Director of the Arizona Health        FOR PRELIMINARY INJUNCTION
14   Care Cost Containment System, in her official
     capacity,
15
                          Defendant.
16
17          Before the Court is Plaintiff D.H.’s Motion requesting leave to file a supplemental
18   declaration of Andrew Cronyn, MD, in support of D.H. and John Doe’s motion for
19   preliminary injunction.
20          IT IS HEREBY ORDERED that Plaintiff’s Motion is GRANTED. Plaintiff D.H.
21   may file a supplemental declaration of Andrew Cronyn, MD in support of the pending
22   motion for preliminary injunction.
23
24
25
26
27
28
